Exhibit 10.1

AMENDMENT NO. 2

TO THE AMENDED AND RESTATED EMPLOYMENT AGREEMENT

NOVEMBER 19, 2008

This Amendment to the Agreement (defined below) is entered into as of
November 19, 2008, by and among RenaissanceRe Holdings Ltd. (the “Company”) and
Neill A. Currie (“Employee”). All terms not defined herein shall have the
meaning ascribed to them in the Agreement.

WHEREAS, the Company and Employee are parties to that certain amended and
restated employment agreement dated as of February 22, 2006, and amended as of
March 1, 2007, which governs Employee’s employment with the Company
(the “Agreement”);

WHEREAS, the Agreement has been continually operated in compliance with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended,
and the rules, regulations, and transitional guidance promulgated thereunder and
with respect thereto (collectively, “Section 409A”); and

WHEREAS, the Company and Employee now desire to amend the Agreement pursuant to
the transition relief provided by Notice 2007-86, effective immediately, to
ensure that any amounts of nonqualified deferred compensation (as such term is
defined in Section 409A) payable pursuant to the Agreement are paid to Employee
in compliance with Section 409A.

NOW, THEREFORE, in consideration of the mutual promises and considerations
contained in this Amendment and for other good and valuable consideration, the
receipt and sufficiency of which are mutually acknowledged, the parties agree as
follows:

The following sentence shall be added to the Agreement as the last sentence in
Section 5(b)(ii):

Each tax reimbursement payment to Employee pursuant to this Section 5(b)(ii)
shall be made no later than the last day of the calendar year next following the
calendar year in which Employee remits to the applicable taxing authority such
taxes being reimbursed.

The words “substantially equal installments over the Severance Term, in
accordance with the company’s then-regular payroll practices” set forth in
Section 8(b)(iii), (f)(ii), (h)(ii) shall be replaced with the words “a lump sum
amount payable within ten (10) business days of such termination”.



--------------------------------------------------------------------------------

The following four sentences shall be added to the Agreement as the last four
sentences in Section 8(i):

Such release, if required by the Company, shall be delivered to Employee within
ten (10) business days following the termination of Employee’s employment
hereunder, and the Company’s failure to deliver such release to Employee within
such ten (10) business day period shall constitute a waiver of such requirement.
Assuming a timely delivery of the release by the Company, if Employee fails to
execute such release on or prior to the Release Expiration Date, Employee shall
not be entitled to any payments or benefits pursuant to subsection (d), (e), or
(g) of this Section 8 (other than the Accrued Obligations). Notwithstanding
anything herein to the contrary, in any case where the date of termination and
the Release Expiration Date fall in two separate taxable years, any payments
required to be made to Employee that are treated as deferred compensation for
purposes of Section 409A of the Code shall be made in the later taxable year.
For purposes of this Agreement, “Release Expiration Date” means the date that is
twenty-one (21) days following the date upon which the Company timely delivers
to Employee the release contemplated herein, or in the event that such
termination of employment is “in connection with an exit incentive or other
employment termination program” (as such phrase is defined in the Age
Discrimination in Employment Act of 1967), the date that is forty-five (45) days
following such delivery date.

The following new subsection shall be added and numbered as the last subsection
of Section 8 of the Agreement to read in its entirety as follows:

Notwithstanding anything herein to the contrary, the payment (or commencement of
a series of payments) hereunder of any nonqualified deferred compensation
(within the meaning of Section 409A of the Code) upon a termination of
employment shall be delayed until such time as Employee has also undergone a
“separation from service” as defined in Treas. Reg. 1.409A-1(h), at which time
such nonqualified deferred compensation (calculated as of the date of Employee’s
termination of employment hereunder) shall be paid (or commence to be paid) to
Employee on the schedule set forth in this Section 8 as if Employee had
undergone such termination of employment (under the same circumstances) on the
date of his ultimate “separation from service.”

*    *    *

[Signatures to appear on following page]

 

2



--------------------------------------------------------------------------------

Except as otherwise specifically set forth herein, all terms and provisions of
the Agreement shall continue in full force and effect.

IN WITNESS WHEREOF, the parties have executed this Amendment to the Agreement as
of the date first set forth above.

 

/s/ Neill A. Currie

Neill A. Currie RENAISSANCERE HOLDINGS LTD. By:  

/s/ Peter C. Durhager

Name:   Peter C. Durhager Title:   Senior Vice President

 

3